Name: Commission Implementing Regulation (EU) 2017/472 of 15 March 2017 amending Implementing Regulation (EU) 2016/2080 as regards the periods for the submission of tenders
 Type: Implementing Regulation
 Subject Matter: trade policy;  accounting;  marketing;  processed agricultural produce;  economic policy
 Date Published: nan

 18.3.2017 EN Official Journal of the European Union L 73/5 COMMISSION IMPLEMENTING REGULATION (EU) 2017/472 of 15 March 2017 amending Implementing Regulation (EU) 2016/2080 as regards the periods for the submission of tenders THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), Having regard to Commission Implementing Regulation (EU) 2016/1240 of 18 May 2016 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to public intervention and aid for private storage (2), and in particular Article 28 thereof, Whereas: (1) Commission Implementing Regulation (EU) 2016/2080 (3) has opened the sale of skimmed milk powder by a tendering procedure. It provides for two partial invitations to tender per month, except for August and December. (2) Experience gained with the partial invitations to tender implemented so far has shown limited interest for the tender under the current market conditions. It is therefore appropriate to reduce the number of periods during which tenders may be submitted to one per month. On the basis of a cost-benefit analysis, it is no longer justified to provide for such a period in the month of August. (3) Implementing Regulation (EU) 2016/2080 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 2(2) of Implementing Regulation (EU) 2016/2080 is replaced by the following: 2. The periods during which tenders may be submitted in response to subsequent partial invitations shall begin on the first working day following the end of the preceding period. They shall end at 11.00 (Brussels time) on the third Tuesday of the month. However, the period which starts in July shall end at 11.00 (Brussels time) on the third Tuesday of September and no period shall start in August. In December the period shall end at 11.00 (Brussels time) on the second Tuesday. If Tuesday is a public holiday the time limit shall be 11.00 (Brussels time) on the previous working day. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2017. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 206, 30.7.2016, p. 71. (3) Commission Implementing Regulation (EU) 2016/2080 of 25 November 2016 opening the sale of skimmed milk powder by a tendering procedure (OJ L 321, 29.11.2016, p. 45).